 
 
I 
111th CONGRESS 2d Session 
H. R. 6134 
IN THE HOUSE OF REPRESENTATIVES 
 
September 15, 2010 
Mr. Coffman of Colorado introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committees on Oversight and Government Reform and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To provide for a 10 percent reduction in pay for Members of Congress, to make Federal civilian employees subject to a period of mandatory unpaid leave, and to reduce appropriations for salaries and expenses for offices of the legislative branch, during fiscal year 2011, and for other purposes. 
 
 
1.Reduction in pay for Members of CongressNotwithstanding any other provision of law, the annual rate of pay for— 
(1)each Senator, Member of the House of Representatives, and Delegate to the House of Representatives, and the Resident Commissioner from Puerto Rico, 
(2)the President pro tempore of the Senate, the majority leader and the minority leader of the Senate, and the majority leader and the minority leader of the House of Representatives, and 
(3)the Speaker of the House of Representatives,shall be determined as if the adjustment taking effect under section 601(a)(2) of the Legislative Reorganization Act of 1946 (2 U.S.C. 31(2)), as of the first day of the first pay period beginning in January 2011, were a reduction of 10 percent. 
2.Mandatory unpaid leave 
(a)Provisions relating to employees in the executive branch 
(1)In generalThe President shall by regulation provide that, during fiscal year 2011, employees in the executive branch of the Government shall be subject to— 
(A)a total of 2 weeks of mandatory unpaid leave; or 
(B)the pro rata equivalent, in the case of employees serving for less than the entire fiscal year. 
(2)ExceptionsThe regulations under paragraph (1) may provide for such exceptions as may be necessary— 
(A)for reasons of national security; 
(B)for reasons relating to the public health or safety, including effective law enforcement; or 
(C)for such other reasons as the President considers necessary or appropriate. 
(b)Provisions relating to employees in the judicial branchThe Director of the Administrative Office of the United States Courts shall, by regulation, apply this section to employees in the judicial branch of the Government. 
(c)Rule of constructionNothing in this section shall be considered to require that mandatory unpaid leave be taken over a continuous period.  
(d)Employee definedFor purposes of this section, the term employee has the meaning given such term by section 2105 of title 5, United States Code. 
3.Reduction in salaries and expenses for legislative branch offices 
(a)ReductionThe aggregate amount which may be appropriated or otherwise made available for any fiscal year for allowances and expenses (including salaries) of any office of the legislative branch may not exceed 96% of the aggregate amount appropriated or otherwise made available for fiscal year 2010 for allowances and expenses of such office. 
(b)Exception for Capitol PoliceSubsection (a) does not apply with respect to the United States Capitol Police. 
(c)Effective DateThis section shall apply with respect to fiscal year 2011 and each succeeding fiscal year. 
 
